DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 20, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 22, the term “substantially free” renders the metes and bounds of the claim unclear because it is unclear what content of each component may be present, yet still render the composition “substantially free” of the component.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dory et al (US 2015/0267112 A1).
	Dory discloses an etching composition [0002], comprising:
	1) at least one oxidizing agent in an amount of from about 0.1% to about 30% by weight of the composition [0021] (e.g., hydrogen peroxide, Form. Ex.# CFE-5, Table 5 on page 8);
	2) at least one chelating agent in an amount of from about 0.01% to about 1% by weight of the composition [0022] (e.g., DTPA, diethylenetriaminepentaacetic acid, Form. Ex.# CFE-5, Table 5);
	3) at least one organic solvent in an amount of from about 1% to about 30% by weight of the composition [0024] (e.g., EGBE, ethylene glycol monobutylether, Form. Ex.# CFE-5, Table 5);
	4) at least one amine compound comprising an alkanolamine (e.g., 0.44 g ethanolamine Form. Ex.# CFE-5, Table 5, which is 0.2 % by weight);
	5) water [0026];

	A specific example in the prior art which is within a claimed range anticipates the range, see MPEP 2131.03.
	As to claims 2-8, 14-18, see the rejection of claim 1.
	As to claims 9-13, Dory discloses to include a corrosion inhibitor [0048] at 0.05 to 1% by weight [0050](for example, 0.44 g of 5MBTA, 5-methyl benzotriazole, Form. Ex.# CFE-5, which is 0.2 % by weight).
	As to claim 19-21, Dory discloses the oxidizer may include a sulfonic acid [0043].
	As to claim 22, Dory fails to disclose a polymer, imine or hydrazine is a required component of the etching composition.  Form. Ex.# CFE-5 in Table 5 is also free of amidine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al (US 10,920,141 B2) is cited to show a composition with an oxidizing agent (col.5, line 54), a chelating agent (col.6, line 49), an organic solvent (col.8, line 61), an amine (col.5, line 46), water (col.5, line 60), pH 6 to 10 (col.5, line 2), corrosion inhibitor (col.7, line 33), and an acid (col.6, line 66).  Muro et al (US 2015/01188860 A1) is cited to show a composition with an oxidizing agent, organic solvent, water, acid and pH.  Cui (US 2015/0104952 A1) is cited to show a composition with an oxidizing agent [0040], chelating agent [0037], organic solvent [0039], an amine [0042], corrosion inhibitor [0043]. TW 202045685 A is also cited to show an etching composition overlapping with the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713